PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/687,477
Filing Date: 26 Aug 2017
Appellant(s): Smoot et al.



__________________
Jeffrey G. Crook 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding claims 1, 17, and 21, the appellant argues the prior art reference Millan fails to disclose the channels (60, 62, 64) are “integral channels” of the nozzle cap. The appellant further states that “to be integral means to belong as part of the whole”(Page 8, Line 9). However, the appellant fails to put forth evidence nor describe how the components of Millan do not belong as a whole.
Integral (Merriam-Webster) – 1: essential to completeness; 2: composed of constituent parts;
The channels and nozzle cap are clearly depicted as integral when the device is put together (as shown in Fig. 7). When the components are put together, they “belong as part of a whole”. That is to say, the components are put together for intended function and is considered integral.

The appellant further argues Millan in view of Smith fail to disclose the spray head, the integral channels, and the number of outlets form a monolithic structure, wherein Smith fails to “integral channels that connect the flexible conduits to the number of outlets where the integral channels comprise a first air channel, a second air channel, and a fluid channel.” (Page 10, Line 11-13)
However, Millan already discloses the integral channels including a first air channel, a second air channel, and a fluid air channel. 

To clarify, Smith is used to teach that it is well-known to create the nozzle structure as a monolithic structure, wherein Millan already discloses the other components required of the invention.

Regarding claim 2, the appellant argues that Millan fails to teach a first and second outlet connected to the integral channels.
However, in various figures of Millan (such as Fig 7) , the integral channels are clearly depicted with a first outlet and a second outlet (top ends of any of the integral channels 60, 62 and 64). Component 67 was referred to in the rejection to point in the general area of the outlets.

Regarding claim 29, the appellant argues that Millan fails to teach the spray head reduces in cross-sectional area between a first end of the spray head to a second end of the spray head.
However, as shown in figure 4 of Millan, the spray head tapers at the top, and thus reduces in cross-sectional area between a first end of the spray head to a second end of the spray head (can also be seen in Fig. 1 component 66).

Regarding claim 31, the appellant argues Millan fails to disclose a quick-change connector which can connect to a robotic arm.
The claim language only requires that the quick-connector is “…configured to removably connect the high-volume low-pressure end effector to a robotic arm”.

Furthermore, Millan discloses the components of the claim, as described in the rejection, and thus would be as capable as the claimed invention to attach to a robotic arm.

Regarding claim 28, the appellant argues that the prior art reference Knobloch is non-analogous art.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Knobloch teaches a known type of fitting for connecting pipe components, wherein the invention is concerned with connecting two pipe components (e.g. a nozzle and a pipe), and thus one would look to known pipe fittings such as that of Knobloch.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VIET LE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        /KRISTINA N JUNGE/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any